NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CARLO E. JOHNSON,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5126 .
Appea1 from the United States Court of Federa1
Claims in case n0. 11-CV-199, Judge Nancy B. Firestone.
ON MOTION
ORDER
The United States moves out of time for an extension
of time, until October 21, 2011, to file its brief
Upon consideration thereof
IT IS ORDERED THAT1
The motion is granted

JOHNSON V. US
2
FoR THE CoURT
 1 7  /S/ Jan Horba1__\[
Date J an Horba1y
ccc Car10 E. Johnson
C1erk
Jeremiah M. Luong0, Esq. nmb
U.S. COURT 0F A?PEA{.S FOR
S2 1 ms FEnERAL macon
OCT 1 7 2011
.|AN HORBA5.Y
CLERK
lo